Order entered July 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00411-CV

                   CONTEMPORARY CONTRACTORS, INC., Appellant

                                                V.

   WILC/MVL, LLP AND SETTLEMENT INVESTMENTS MANAGEMENT CORP.,
                             Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-14470-C

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated May 14, 2014, we

notified the Court Reporter that the record was overdue and directed the record be filed within

thirty days. To date, the reporter’s record has not been filed and we have not received any

correspondence from the Court Reporter regarding the status of the reporter’s record.

       Accordingly, we ORDER Court Reporter Antionette Reagor to file, within FIFTEEN

DAYS of the date of this order either: (1) the reporter’s record; (2) written verification that no

hearings were recorded or no request for the reporter’s record has been made; or (3) written

verification that appellant has not paid for or made arrangements to pay for the reporter’s record.
       We notify appellant that if we receive verification that no request for the record has been

made or that it has not paid for or made arrangements to pay for the reporter’s record, we may

order the appeal will be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission to the Honorable Martin Hoffman, Presiding Judge of the 68th Judicial District

Court; Antoinette Reagor; and all parties.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE